347 F.2d 507
REDERIET FOR M/T SEVEN SKIES, as owner of the M/T SEVENSKIES, Libellant-Appellee,v.S/S NORTH DAKOTA, her engines, etc. and Texaco, Inc.,Claimant-Respondent-Appellant.
Nos. 474, 475, Dockets 27647, 27648.
United States Court of Appeals Second Circuit.
Argued May 17, 1965.Decided May 17, 1965.

Appeal from a decree in admiralty, United States District Court for the Southern District of New York, John W. Clancy, Judge.
Hill, Betts, Yamaoka, Freehill & Longcope, New York City (Eugene F. Gilligan, Eli Ellis, New York City, of counsel), for libellant-appellee.
Brush & Brush, New York City, for claimant-respondent-appellant.
Before WATERMAN, MARSHALL and ANDERSON, Circuit Judges.
PER CURIAM:


1
Affirmed in open court upon the opinion below of Judge Clancy, D.C., 242 F.Supp. 385.